NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 15-2881
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                             OMAR TORRES-MONTALVO,
                                           Appellant
                                  ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                           (D.C. No. 2-95-cr-00070-001)
                     District Judge: Honorable Jose L. Linares
                                 ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    March 17, 2016
                                   ______________

      Before: CHAGARES, RESTREPO and VAN ANTWERPEN, Circuit Judges.

                                  (Filed: March 17, 2016)
                                      ______________

                                        OPINION*
                                     ______________

RESTREPO, Circuit Judge.

       Omar Torres-Montalvo appeals the District Court’s order granting a sentencing

reduction pursuant to 18 U.S.C. § 3582(c)(2). Following a retroactive amendment to the

       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
United States Sentencing Guidelines, the District Court reduced Torres-Montalvo’s

sentence from life imprisonment to 600 months’ imprisonment. Torres-Montalvo

challenges the extent of the reduction. We will affirm.

                                             I

       In 1995, a jury convicted Torres-Montalvo of conspiracy to kidnap, 18 U.S.C.

§ 1201(c); two counts of kidnapping, 18 U.S.C. § 1201(a)(1); and conspiracy to distribute

thirty kilograms of cocaine, in violation of 21 U.S.C. § 846. The District Court sentenced

him to life imprisonment. We affirmed on direct appeal. United States v. Palma-Ruedas,

121 F.3d 841 (3d Cir. 1997). We later affirmed the denial of a sentencing reduction

motion. United States v. Torres-Montalvo, 580 F. App’x 54 (3d Cir. 2014).

       In 2015, Torres-Montalvo filed in the District Court the instant motion for

sentencing reduction under 18 U.S.C. § 3582(c)(2), pursuant to Amendment 782 of the

Sentencing Guidelines. Amendment 782 reduced by two the offense levels in Section

2D1.1 for drug quantities that trigger a mandatory minimum sentence. U.S.S.G. Supp.

App. C, Amend. 782. Amendment 782 is retroactive, subject to the limitations of Section

1B1.10, the policy statement on retroactive guideline amendments. U.S.S.G. Supp. App.

C, Amend. 788; U.S.S.G. § 1B1.10.

       Under Amendment 782, Torres-Montalvo’s guideline range was reduced. His

original guideline range was life imprisonment, based upon a total offense level of 44

(capped at 43) and a criminal history category of II. See U.S.S.G. Ch. 5, Pt. A, cmt. n.2

(1995). Under Amendment 782, his amended guideline range is 360 months to life,

based upon a total offense level of 42 and a criminal history category of II.

                                             2
       The District Court granted Torres-Montalvo’s motion for sentencing reduction

under Amendment 782, and resentenced him to 600 months’ incarceration. This

reduction was effective November 1, 2015, the effective date of Amendment 782. See

U.S.S.G. §§ 1B1.10(e)(1), 1B1.10, cmt. n.6. Torres-Montalvo appealed, challenging the

extent of the reduction.

                                              II

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

pursuant to 28 U.S.C. § 1291.

       We sua sponte address the issue of jurisdiction in further detail, in light of the

procedural history of the instant case. See, e.g., Aloe Coal Co. v. Clark Equip. Co., 816
F.2d 110, 112 (3d Cir. 1987). We note that the District Court reduced Torres-Montalvo’s

sentence by issuing not one, but two orders. The first order, entered July 29, 2015,

reduced Torres-Montalvo’s sentence to 600 months’ imprisonment, but was silent as to

the four counts of conviction. Torres-Montalvo then filed a timely notice of appeal on

August 4, 2015. On August 20, 2015, the District Court entered a superseding order,

which clarified that the sentence of 600 months’ imprisonment is to be served

concurrently on each of the four counts.

       The imposition of concurrent sentences in the superseding order is consistent with

Torres-Montalvo’s original 1996 sentence, which was life imprisonment, to be served

concurrently on each of the four counts. Torres-Montalvo does not object to the issuance

of a superseding order.



                                              3
       We hold that under these circumstances, appellate jurisdiction over the

superseding order is proper. Torres-Montalvo’s timely filed notice of appeal from the

July 29, 2015 order perfected his appeal. He was “not required to file a second notice of

appeal” from the superseding order. Gillis v. Hoechst Celanese Corp., 4 F.3d 1137, 1139

n.1 (3d Cir. 1993). This is so because the July 29, 2015 order was a final judgment. The

superseding order corrected a clerical mistake in the judgment, as authorized by Rule 36

of the Federal Rules of Criminal Procedure. See United States v. Bennett, 423 F.3d 271,

277-78 (3d Cir. 2005). “‘[A] motion to correct a clerical mistake does not affect the

finality of the original judgment nor does it toll the time limits within which an appeal

must be taken.’ (citations omitted)[.]” Gillis, 4 F.3d at 1139 n.1 (alteration in original)

(quoting Barris v. Bob’s Drag Chutes & Safety Equip., Inc., 717 F.2d 52, 55 (3d Cir.

1983)).

                                             III

       We now turn to the merits of Torres-Montalvo’s claim. Section 3582(c)(2)

permits a district court to reduce the term of imprisonment of a defendant who was

sentenced “based on a sentencing range that has subsequently been lowered by the

Sentencing Commission,” provided that “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2); see

also Dillon v. United States, 560 U.S. 817, 826 (2010). If these two requirements are

met, a district court has discretion whether to grant a sentencing reduction. United States

v. Fleming, 723 F.3d 407, 410 (3d Cir. 2013).



                                              4
       In the instant case, the District Court granted Torres-Montalvo’s motion, and so,

the dispute concerns only the extent of the reduction. A district court determines the

extent of a sentencing reduction after consideration of both the applicable Section

3553(a) factors, and public safety. U.S.S.G. § 1B1.10, cmt. n.1(B)(i)-(ii) (citing 18

U.S.C. § 3553(a)). A district court may also consider a defendant’s post-sentencing

conduct. U.S.S.G. § 1B1.10, cmt. n.1(B)(iii).

       We review the decision to grant a sentencing reduction under 18 U.S.C.

§ 3582(c)(2) for abuse of discretion. United States v. Styer, 573 F.3d 151, 153 (3d Cir.

2009). Our standard of review is “deferential.” Id. at 155. “As the district court is in the

best position to determine the appropriate sentence, we may not reverse simply because

we would have imposed a different sentence.” Id. (citation omitted).

       In the instant case, the District Court reduced Torres-Montalvo’s sentence of life

imprisonment to 600 months’ imprisonment. Torres-Montalvo, however, had requested a

new sentence of 360 months, the bottom of the amended guideline range. Torres-

Montalvo contends that the District Court’s sentence of 600 months is substantively

unreasonable.

       We find no abuse of discretion. In a written opinion, the District Court carefully

applied the policy directive, U.S.S.G. § 1B1.10, to the instant case. The District Court

considered Torres-Montalvo’s rehabilitation in prison, along with the Government’s

argument that he still poses a risk to public safety. The District Court considered that this

case involved “deplorable crimes,” a large-scale drug conspiracy that resulted in

violence. App. 16; see also Palma-Ruedas, 121 F.3d at 845-46. Torres-Montalvo and

                                             5
his co-conspirators kidnapped an associate in the illegal drug trade, held the victim

captive, threatened to kill him and his family, and held a gun to his head. Palma-Ruedas,
121 F.3d at 846. Torres-Montalvo also kidnapped and held hostage that victim’s family.

Id. The District Court further considered the fact that Torres-Montalvo has a history of

concealing his identity. As to Torres-Montalvo’s post-sentence conduct, the District

Court found that while he “has been relatively well-behaved during his 20 years in

prison,” he does have a disciplinary record, including a fairly recent infraction for

fighting. App. 14. “This weighing and consideration of multiple factors, expressly left to

a court’s discretion, is exactly the type of ‘reasoned appraisal’ to which we defer on

review.” Styer, 573 F.3d at 155 (quoting Kimbrough v. United States, 552 U.S. 85, 111

(2007)).1

                                             IV

       For the foregoing reasons, we will affirm the judgment of the District Court.




       1
          Torres-Montalvo also asserts that the reduced sentence of 600 months is a de
facto life sentence. “There is a worthy tradition that death in prison is not to be ordered
lightly, and the probability that a convict will not live out his sentence should certainly
give pause to a sentencing court.” United States v. Wurzinger, 467 F.3d 649, 652 (7th
Cir. 2006). However, as Torres-Montalvo concedes, a de facto life sentence is not per se
unreasonable. We agree. “The fact that [a defendant] may die in prison does not mean
that his sentence is unreasonable.” United States v. Ward, 732 F.3d 175, 186 (3d Cir.
2013). Under the facts of the instant case, the District Court was not unreasonable in
imposing a within-Guideline sentence of 600 months.
                                              6